The appellees, complainants below, purchased of appellants, defendants below, a certain tract of land in Bradford County, Florida, said lands being pointed out by appellant, D. I. Ames, to appellee, Bessie Kovacek, and represented as facing on the water and on a hard surfaced road. Some months after the deed was delivered to appellees and the consideration paid it developed that the land described therein were not the lands pointed out by *Page 162 
D. I. Ames to Bessie Kovacek, but were in fact different and much less valuable lands. The Kovaceks' then brought their bill for rescission and return of the consideration paid. On final hearing the chancellor entered his decree granting the relief prayed for. Appeal is taken from that decree.
We have examined the record and find that the questions raised in this case are analogous to those raised in Langley v. Irons Land  Development Co. 94 Fla. 1010, 114 So. R. 769, so the decree of the chancellor is affirmed on authority of that case. See also Cosmopolitan Land Co. v. Drane, 121 So. R. 575.
Affirmed.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur in the opinion and judgment.